Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 18 July 1809
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my dear sister
Quincy July 18th 1809

It looks like a want of those gratefull feelings which I am sure are inmates of my Heart, that three weeks have elapsed since I left my dear sister, and her Hospitable Mansion, and I have not written her a line to tell her that I was highly gratified with my ride and visit; that my Health and that of Louisas was much benifited by it, and that I have wanted to hear directly from my dear Neice, whom I left rather indisposed. tho I have not had any direct communication, I have heard twice from her and you, since I left you, through mrs Foster, and sister Cranch—I have been so constantly occupied since my return both head hands, and I may say Heart full, that I have only written one Letter, and that to mrs Smith—in the first place I have had a succession of company, which added to the numerous family I have during Hay time. and the addition of aiding my sons family in prepareing for their voyage all these circumstances will account to you for my silence this embassy to Russia sits heavey at my Heart. altho I know it to be a very important one at this eventfull period, to our country. yet the season is so far advanced, and the voyage so long together with so many other painfull circumstances which occur to me, that I find it very difficult to reconcile my mind in any measure to it. at the advanced years both of his Father and myself, we can have very little expectation of meeting again upon this mortal theater—both his father and I, have looked to him as the prop and support of our advanced and declining years. his judgment his prudence his integrity, his filial tenderness and affection, his social converse and information, have renderd his society peculiarly dear to us. and as the world receeded from us, with its pleasures and amusements, these qualities became daily more and more, our solace and delight. like sterling coin, the alloy alass is in our being deprived of them. indeed my dear sister, a Man of his worth ought not to be permitted to leave the Country—a country which wants such supports, I say this to you, the world would call it vain glory but how much has one Man frequently in the History of Nations been able to accomplish? “envy will merit, as its shade pursue”
such is humane Nature, in all ages and countries. It has been the vile intolerant spirit of party, which has induced him to accept this mission—and the hope of yet being serviceable to his Country, altho traduced and vilified by the same intollerent faction
you must not suppose by what I have written “respecting” my son J Q A, that I depreciate the good and amiable qualities of my other son, who has ever been towards me a Dutifull and affectionate Child. but being so much younger, and not having been placed in such conspicious stations, cannot be supposed to have the knowledge and experience of his Brother—he will now have a Double task to perform, to fullfill the Duties which belong to himself and supply those of his Brother—mr Adamss takes with him as private secretary William S Smith his Nephew—this I know will be a great gratification to his sister, as it is to me—he proposes to leave George & John under my care to be placed at their uncle Cranch—I think I could not consent to part with them all—of the few Children I have had, how they have been divided, brought together again & then scatterd—God knows what is best. his will be done
my dear sister your bountifull hand has supplied the President with many a supper for which he tenders you his thanks. you could not have sent him a more acceptable present. he is so much delighted with it, that he asks the favour of you to see if you could procure one of mr. Little, an old one he wants; if the stage could take it to Haverhill to mr Harrods we could get it on to Boston—and he wishes to speak for one Hundred & 50 wt of the same kind of cheese for the present year when it is sufficiently dry—we have a very cold storm & voilent wind—unusual at this season—mrs T B A still keeps up cousin B Smith is upon a visit to sister Cranch—Eliza Smith is going to be married to mr Cruffts—Aunt Edwards with mr Smiths family made me a visit last week and dinned with me Aunt is 95 years old. She depends much upon her semi Annual visits She is indeed a very extradanary woman—
Adieu my dear sister / with Respects to mr Peabody and Love to Abbe. I am your truly / affectionate sister
Abigail Adams